DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 21 April 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Opuszko et al., US 2005/0255196 (“Opuszko”)(newly cited) with Purdue, RE 30,009 (“Purdue”) being incorporated into the disclosure of Opuszko in its entirety.  
Regarding claim 1, Opuszko discloses a multilayer packaging film comprising a heat sealable inner layer formed from a blend comprising from about 15 to 99 wt% of an ethylene/α-olefin elastomer and from about 1 to about 85 wt% of an olefin homopolymer [abstract, 0001, 0010, Fig. 1].  The heat sealable inner layer of the disclosed film reads on the claimed thermoplastic top web. The ethylene/α-olefin elastomer in the inner layer reads on the claimed at least one ethylene/α-olefin copolymer (iii).  The ethylene/α-olefin elastomer in the inner layer of the packaging film taught by Opuszko is present in amounts which encompass, and therefore render obvious, the claimed range of amounts (see MPEP 2144.05).
While Opuszko is silent regarding the implosion resistance of the inner layer of the disclosed film, given that there is no specific degree of “implosion-resistance” recited in claim 1, any thermoplastic film, including the film taught by Opuszko is reasonable interpreted as being implosion-resistant since it would intrinsically be capable of withstanding at least some vacuum force. The Examiner notes that Applicant’s specification does not specifically define the claim term “implosion-resistance” so as to require a certain degree of implosion resistance.
Regarding uses of the film, Opuszko teaches using the film in vacuum skin packaging wherein the film contours about the product [0065].  Opuszko discloses that vacuum skin packaging is described in Purdue, RE 030009 which is incorporated into the disclosure of Opuszko in its entirety [0065].  The disclosure of Purdue teaches a vacuum skin package in which a packaging film (1) is vacuum sealed to a support layer (7) such that the film contours around a product (2) disposed between the support layer (7) and the heat sealable film (1) (abstract, col. 1 lines 12-17, col. 6 lines 1-32, Fig. 5).    
Regarding claim 54, Opuszko teaches that the ethylene/α-olefin elastomer has a melt index of from 0.5 to 20 g/10 mins which renders obvious the claimed range.

Claims 1, 5, 19, 20, 28, 34-39, 47, 49, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Fanfani, WO 2011/138320 (“Fanfani”)(copy provided herewith)(newly cited) in view of Rivers et al., US 2009/0208685 (“Rivers”)(previously cited). Fanfani et al., US 2012/0045558 (“Fanfani II”) is relied upon as an evidentiary reference for claim 20 (newly cited). Peacock, Andrew, Handbook of Polyethylene, Marcel Dekker Inc., New York, 2000 (“Peacock”)(newly cited)(copy provided herewith) is relied upon as an evidentiary reference for claim 39. 
Regarding claims 1 and 5, Fanfani discloses a packaged product comprising a product and a vacuum skin package [abstract, 0001, 0021, 0102, 0103, 0111, 0112].  The vacuum skin package comprises a support member and an implosion-resistant packaging film (i.e. an implosion resistant top web) [abstract, 0001, 0021, 0022, 0029, 0051, 0112]. In a preferred embodiment the film has the following layer arrangement:

Outer sealing/first bulk/tie/polyamide/EVOH/polyamide/tie/second bulk/outer abuse 

[0083-0092].  The outer sealing layer may be formed from an ethylene/α-olefin copolymer [0052] which reads on the ethylene/α-olefin copolymer recited in claim 1.  The bulk layers may collectively comprise from 30 to 80% of the total thickness of the film [0056] and may be formed from a very low-density polyethylene resin (i.e. an 
Fanfani teaches forming a package from the film by placing a product onto a support member then placing the product loaded support member into a vacuum chamber [0111].  Subsequently, the disclosed packaging film is draped over the product and welded to the support in a region which is not covered by the product [0102, 0111].  Fanfani goes onto teach that the packaging film substantially conforms to the shape of the product on the support member [0112].  As such, Fanfani reasonably teaches a package comprising a product and a vacuum skin package surrounding the product wherein the vacuum skin package comprises an implosion-resistant top web which conforms to both the upper surface of the product and a portion of the upper surface of a support member as claimed.
Fanfani silent regarding the outer sealing layer comprising a cyclic olefin copolymer (COC) in addition to an ethylene/α-olefin copolymer.
Rivers discloses a sealant layer for packaging films including vacuum skin packaging films [abstract, 0019, 0076, 0097].  The sealant layer is formed from a polymer blend comprising up to 75 wt% of a polyolefin and at least 25 wt% of a COC resin [0007-0009, 0076-0079].   Rivers teaches that when the sealant layer comprises at least 25 wt% of the COC resin the layer exhibits reduced scalping of essential oils, flavor compounds, and antibacterial additives [0002, 0006-0008, 0019, 0020, 0042, 0080, 0102]. 
Fanfani and Rivers are both directed towards films which are suitable for vacuum skin packaging and which comprise a sealing layer composed of a polyolefin. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the outer sealing layer of the packaging film disclosed by Fanfani by incorporating at least 25 wt% of a COC resin as taught by Rivers with the expectation of producing a film having a sealant layer which exhibits reduced scalping of essential oils, flavor compounds, and antibacterial additives from the product packaged within the film. The outer sealing layer of the film of modified Fanfani would have comprised up to 75 wt% of a very low-density polyethylene (i.e. an ethylene/α-olefin) and at least 25 wt% of a COC resin. As such, the outer sealing layer of modified Fanfani would have rendered obvious the member of the top web recited in claims 1 and 5.
Regarding claim 19, Fanfani teaches irradiating the film with electron beam radiation [0099].
Regarding claim 20, Modified Fanfani is silent regarding the film having an average implosion resistance of at least 11.5 mm.  However, the Examiner contends that it logically follows that the strength of a film and therefore is implosion resistance is correlated to the overall thickness of the film as there is more material to resist a breaking force.  This conclusion is supported by the teachings of Fanfani which recites that thicker films are more suitable for demanding applications like packaging high profile products [0076].  In further support of this conclusion, the Examiner points to Fanfani II which establishes that at the time the instant application was effectively filed, it was understood in the art of packaging films (and more specifically vacuum skin 
Regarding claim 28, Fanfani teaches that the film has a total thickness of from about 25 µm to about 180 µm (i.e. from about 0.98 mils to about 7.09 mils)[0074] which renders obvious the claimed thickness range.
Regarding claim 34, the outer sealing layer of the film of modified Fanfani reads on the claimed outer heat seal and product-contact layer.  The EVOH layer of the layer arrangement described above for claim 1 reads on the claimed oxygen barrier layer comprising a saponified ethylene/vinyl acetate copolymer.
Regarding claim 35, the outer abuse layer of the layer arrangement described above for claim 1 reads on the claimed outer abuse layer. Fanfani teaches forming the outer abuse layer from, inter alia, HDPE [0053] which reads on the claimed high density polyethylene.
Regarding claim 36,
Regarding claim 37, the bulk layer of the layer arrangement described above for claim 1 reads on the claimed bulk layer.  Fanfani teaches that the bulk layer may be formed from a very low-density polyethylene [0037, 0054] which reads on the claimed ethylene/α-olefin copolymer.
Regarding claim 38, Rivers teaches that the COC resin may be an ethylene/norbornene copolymer [0035, 0114].
Regarding claim 39, the outer sealing layer of the film of modified Fanfani would have comprised up to 75 wt% of a very low-density polyethylene and at least 25 wt% of COC resin.  Rivers teaches that COC resin may be an ethylene/norbornene copolymer resin having a density of 0.974 g/cm3 [0114 – Resin “K”].  Peacock serves as evidence that very low-density polyethylene resins (VLDPE) have a density ranging from 086 to 0.90 g/cm3 (page 16). As such, taking into consideration the density of the VLDPE and COC resins in the outer sealing layer of the film of modified Fanfani, when the COC resin is present in an amount of 25wt% the density range of the composition of the outer sealing layer ranges from about 0.888 g/cm3 to about 0.919 g/cm3 which renders obvious the claimed range. 
Regarding claims 47 and 49, Fanfani teaches that the support member may comprise a structural layer formed from polypropylene [0103, 0104, 0108] which reads on the support sheet formed from polypropylene recited in claim 47. Fanfani teaches that the support member may also comprise a gas barrier layer disposed on the structural layer and a heat sealable layer disposed on the gas barrier layer [0108]. The layers of the support member may be adhered to each other via tie layers [0107]. The 
Regarding claim 52, Fanfani teaches that the support member of the disclosed packaged product may be flat or tray-shaped [0112].

Claims 50 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Fanfani in view of Rivers as applied to claims 1, 47, and 49 above, and further in view of Siegel et al., US 2006/0286323 (“Siegel”)(newly cited).
Regarding claim 50, as is described above, modified Fanfani teaches a packaged product which meets the limitation of claims 1, 47, and 49. Modified Fanfani is silent regarding the liner film of the support member comprising each of the claimed layers.
Siegel discloses a tray for vacuum skin packaging wherein the tray comprises a multilayer film laminated to a polypropylene web [0171, 0173].  The multilayer film comprises, in order, a food contacting interior layer (34), a second tie layer (116), a second polyamide layer (38), an EVOH oxygen barrier layer (35), and first polyamide layer (36), and first tie layer (112), and an exterior layer (32) [0171, 0172].  The EVOH oxygen barrier layer reads on the claimed oxygen barrier layer comprising a saponified ethylene/vinyl acetate copolymer.  The food contact interior layer maybe formed from ultra low-density polyethylene [0171] which reads on the claimed seal & food contact layer formed from a polyolefin.  The first adhesive layer may be formed from a very low-density polyethylene [0172] which reads on the claimed bonding layer comprising an ethylene/α-olefin copolymer having a density of 0.88 to 0.91 g/cm3. The first tie layer 
Modified Fanfani and Siegel are both directed towards vacuum packaging comprising a tray.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the tray taught by Siegel as the tray for the package product of disclosed by modified Fanfani because it was art recognized to be suitable for the purpose (see MPEP 2144.07). The resulting packaging product would have been the same as the packaged product of claim 50.
Regarding claim 53, Siegel teaches forming the tray by thermoforming [0095, 0289]. Siegel also teaches that the trays have sidewalls [0095, 0200].

Allowable Subject Matter
Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest applied prior art of record is set forth above.  The closest applied prior art of record does not teach or suggest a packaged product which both meets all the limitations recited in claims 1, 47, and 50 while at the same time the liner film having a thickness of from 1.2 to 2 mils and comprises a second tie layer comprising an ethylene/methyl acrylate copolymer.

Response to Arguments
Applicant’s arguments, see pages 2-5 of the pre-appeal brief filed 21 July 2021, with respect to the rejection(s) of claims 1, 5, 19-20, 28, 34-39, 47, and 49-51 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782